Title: From John Adams to John Taylor, 14 August 1814
From: Adams, John
To: Taylor, John



No. 11.
Quincy August 14 1814

In your fourth page you “are unable to discover, In Oour form of Government, any resemblance of Monarchy, Aristocracy or Democracy.” “as defined by ancient Writers, and by Mr Adams himself.”
As these Words are technical Terms, whose meaning is as well defined both by ancients and moderns, as the Words, Point, Line, Surface, or Solid, in Geometry, I Shall nor turn over Volumes to quote Authorities in a question of So easy a Solution.
To avoid misrepresentation, however I Shall explicitly premise, that all Intelligence, all Power, all Force, all Authority, originarily, inherently, necessarily inseparably unalianably resides in the People. In the language of Civilians, The Summa Potestatis, the Supream Sovereign, absolute and uncountroulable Power is placed by God and Nature in the People, and they never can divest themselves of it. All this was Truth before the People themselves, by their own Sagacity, or their moral Sentiments, or if you had rather Say by their own Symplicity Credulity and Imbecility, began to distinguish, The One, and the Few, from their own Average and Level. For you may depend upon it, the People themselves, by their own Observation and Experience and Feelings, their own Sensations and reflections made these distinctions, before Kingcraft, Priestcraft, or Noblecraft had any thing to do with them.
An inevitable Consequence of this great Truth is another, viz. That all Government, except the Simplest and most perfect Democracy, is Representative Government,. The Simplest Despotism, Monarchy, or Aristocracy, and all the most complicated Mixtures of Them that ever existed or can be imagined, are mere Representatives of the People, and can exist no longer than the People wish to Support them, Bas Le Tyran: Bas Le Gouvernement, bon,  ou mauvais, good, bad or indifferent, whenever The People decree and proclaim its downfall, it falls.
It is this explicit concession Democratical enough? I beg your pardon. I had forgotten for a moment, that you do not allow “democracy to be deduced from Moral Liberty”. Let me vary my question then; Do you admit those two great Truths to be consistent with “Moral Liberty” and “The Constitution of The United States”?
But to return and approach the question; if peradventure, We can find it. Scientific definitions are commonly, in the Abstract, merely ideal and intellectual, and theoretical. for example “Point has no Parts.” “A line is longitude without Latitude.” “A Superficies is length and Breadth without thickness” Yet in practice we can neither See nor feel, these Points, Lines or Surfaces. Thus Monarchy is defined to be “A Sovereigty in one; that is to Say All the Rights Powers and Authorities of a whole Nation, committed in trust to a Single Man, without Limitation or restriction. Aristocracy the Same ample and unlimited Power vested in a Small Number of Men. Democracy reserves all these Rights Prerogatives and Privileges to the whole Nation, and every Act of its Volition must be determined by a Vote.
Now it is manifest, that no Such Simple Government as either of these, ever existed in any Nation. No nor in any City, Town, Village, nor Scarcely in any private Social Clubb. To Say then that a mixed, ballanced Government can be formed of Monarchy Aristocracy and Democracy, in this Sense of the Words, would be as Absurd, as for a Hindoo to Say, that the best Government would be that of three omnicient and almighty Brachmans, mixed or combined together and reciprocally ballancing each other. Thus far, for what I know, We may be pretty well agreed.
But when you Say that “in our Form of Government no Resemblance can be discovered of Monarchy, Aristocracy or Democracy, I beg leave to differ from you.
The Prince of Orange William the fifth, in a conversation with which he honoured me in 1788 was pleased to Say that “he had read our new Constitution” and he added “Monsieur vous allez avoir Un Roi, Sous le Titre de President.” Which may be translated “Sir, you have given yourselves a King, under the Title of President.” Turgot, Rochefaucault and Condorcet, Brissot and Robespierre and Mazzei, were all Offended, that We had given too much Ecclat to our Governors and Presidents. It is true, and I rejoice in it, that our Presidents, limited as they are, have more Power, i.e. more executive Power, than the Statholders, the Doges, the Podestas the Avoyers, or the Archons; or the Kings of Lacedemon or of Poland. To be brief, the general Sense of Mankind, differs from You in Opinion, and clearly Sees, and fully believes that Our Presidents Office has “Some resemblance of Monarchy.” And God forbid, that it should ever be diminished. All these monarchical Powers, however “are deduced” in your Judgment, “from moral Liberty.”
I agree that they are “deduced” from Morality and from Liberty: but if they had been more deliberately considered and better digested, the Morality and Liberty would have been better Secured and of longer duration if the Senatorial Limitations of them had been omitted.
In my next, We will See if We can “discover any resemblance of Aristocracy in our form of Government.” Meantime I have the honour to be your friendly Servant

John Adams